         Case
          Case1:16-cv-00641-SS
               1:20-cv-00586-SS Document
                                 Document185
                                          1 Filed
                                             Filed06/02/20
                                                   05/13/20 Page
                                                             Page11ofof44




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                         (J   i'y 13   AM 9 58
                                  AUSTIN DIVISION
                                                                                         '_:h    1'

DELLINC.,
                       Plaintiff,
                                                                     CAUSE NO.:
-vs-                                                               A-16-CV-00641-SS
RAJ MISHRA, TECH FIXING
CENTER LLC, SAMEER SHAIKH,
MANISH DAS, ABDUL KANCHWALA,
VISION BPO PVT. LTD., MS VOIP
CONNECTS, TUSHAR BOSE, PRO9
INFOSERVICES PVT. LTD., GLOBAL
VALUE ADD INC., SUDHIR PAl,
GURU DORSALA, WEBCONNECT
LLC, DREAMLAND BPO, RIYAZ
SHAIKH, MOSHIN SHAIKH,
ONLINETECHSUPPORTS.NET LLC,
ANURAG GUPTA, SURINDER
KUMAR, GSVT INFOTECH PVT.
LTD., GAURAV SHARMA, VIKAS
TIWARI, MIND TREE INFOTECH
LLC, MINDTREE INFOTECH,
PAVITER SINGH, SIMRANJEET
SINGH, RAJINDER SINGH,
JASMINDER SINGH, HS DIGITAL
SOLUTIONS LLC, NK DIGITAL
SOLUTION, MOHAMMAD AASIF,
ASIF KHAN, IFN.COM INC.,
               Defendants.


                                              ORDER
       BE IT REMEMBERED on this day the Court reviewed the file in the above-styled cause,

and specifically Plaintiff Dell, Inc. ("Dell")'s Agreed Motion to Sever           [#178],   Notice of

Voluntary Dismissal Without Prejudice       [#179],   and Motion for Entry of Default Judgment and

Permanent Injunction   [#180].   Having considered the pleadings, the relevant law, and the file as a

whole, the Court now enters the following opinion and orders.

       In May 2016, Dell filed this lawsuit seeking an injunction, declaratory judgment,

damages, attorney's fees, and costs against thirty-three defendants. Id. at   49-52.    Eight of these
          Case
           Case1:16-cv-00641-SS
                1:20-cv-00586-SS Document
                                  Document185
                                           1 Filed
                                              Filed06/02/20
                                                    05/13/20 Page
                                                              Page22ofof44




defendants responded. Tech Fixing Center LLC answered, but was held by the Court to be in

default for failing to retain counsel. See Order of Jan. 27, 2017 [#35]. IFN.com, Inc. objected to

personal jurisdiction and was dismissed. Order of Sept. 24, 2018 [#135]. Global Value Add, Inc.,

Sudhir Pai, and Guru Dorsasla were severed from the case on November 28, 2018, and final

judgment has been rendered against them. See Order of Nov. 28, 2018 [#152]; see also

Stipulated J. Permanent Inj. [#152], Dell, Inc.   v.   Global Value Add, Inc., No. 1:18-CV-01017-SS.

Similarly, Surinder Kumar was severed from the case on August 15, 2019, and final judgment

has been rendered against Kumar as well. See Order of August 15, 2019 [#172]; see also Final J.

[#177], Dell, Inc.   v.   Kumar, 1:19-cv-00814-SS.

       Because many of the defendants in this case reside in India, the Court permitted Dell to

serve these defendants by email. See Order of July 12, 2017 [#69]; see also Order of Nov. 1,

2018 [#140]. Along with Mindtree Infotech, LLC, four of these so-called Indian         defendants
Moshin Shaikh, Vikas Tiwari, Mohammad Aasif, and Asif Khanwere severed from the case

on June 7, 2019, and final judgment was rendered against them. See Order of June 7, 2019

[#166]; see also Final J. [#171], Dell, Inc.      v.   Shaikh, No. 1:19-cv-00610-SS. Dell has been

unable to serve eight of the other Indian defendants (the "Unserved Defendants"): Raj Mishra,

Vision BPO Pvt. Ltd., Dreamland BPO, Riyaz Shaikh, GVST Infotech Pvt. Ltd., Gaurav Sharma,

Ranjinder Singh, and Jasmina Singh. See Motion Entry Default J. [#180] at 3.

       All of the remaining defendants in this case have had default entered against them for

failing to plead or otherwise respond. Dell now seeks to sever two of the remaining    defendants
Anurag Gupta and Onlinetechsupports.net       LLCbecause the parties have agreed to a stipulated
judgment of a permanent injunction. See Agree Motion Sever [#178]. The Court GRANTS this




                                                       2
          Case
           Case1:16-cv-00641-SS
                1:20-cv-00586-SS Document
                                  Document185
                                           1 Filed
                                              Filed06/02/20
                                                    05/13/20 Page
                                                              Page33ofof44




motion and will enter the attached consent decree in the severed case upon receipt of the filing

fees.

        Dell also seeks to dismiss the Unserved Defendants along with Manish Das and Abdul

Kanchwala. Notice Voluntary Dismissal [#179]. It has further moved for default judgment

against Tech Fixing Center LLC, Tushar Bose, Pro9 Infoservices Pvt. Ltd., Webconnect LLC,

Mind Tree Infotech LLC, Paviter Singh, Simranjeet Singh, and HS Digital Solutions LLC.

Motion Entry Default J. [#180]. According to Dell, these two motions operating in tandem

dispose of all remaining defendants in this case, thereby permitting the Court to render a final

judgment.   See   id.   at   3   ("Every Defendant named in the Fourth Amended Complaint that has not

previously been dismissed or had judgment entered against them is the subject of either the

Consent Decree Motion, the Notice of Voluntary Dismissal, or this Motion."). Upon review,

however, the Court finds there are two defendantsMS VOIP Connects and NK Digital

Solutionwho have not been the subject of a final judgment and who are not covered by any of
Dell's pending motions. Accordingly, the Court dismisses Dell's motion to dismiss and motion

for entry of default judgment with leave to refile once the status of these defendants is clarified.

        Accordingly,

                  IT IS ORDERED that Dell's Agreed Motion to Sever [#178] is GRANTED.

        Defendants Anurag Gupta and Onlinetechsupports.net LLC are hereby severed from this

        case, and the Clerk shall care a new cause number upon the receipt of filing fees. The

        Consent Decree attached to Dell's Motion shall be entered upon the creation of the

        severed case.

                  IT IS FURTHER ORDERED that Dell's Notice of Voluntary Dismissal [#179] is

        DISMISSED without prejudice to refihing for reasons cited in the above opinion, and



                                                        3
 Case
  Case1:16-cv-00641-SS
       1:20-cv-00586-SS Document
                         Document185
                                  1 Filed
                                     Filed06/02/20
                                           05/13/20 Page
                                                     Page44ofof44




       IT IS FINALLY ORDERED that Dell's Motion for Entry of Default Judgment

and Permanent Injunction [#180] is DISMISSED without prejudice to refiling for reasons

cited in the above opinion.

SIGNED this the thirteenth day of May 2020.




                                 SENIOR UNITED ST




                                      4
